United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-289
Issued: September 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2009 appellant filed a timely appeal from the November 6, 2008 merit
decision of the Office of Workers’ Compensation Programs, which denied his stress claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case. The Board also has jurisdiction to review the Office’s May 11, 2009 decision affirming
the denial of appellant’s claim.
ISSUE
The issue is whether appellant sustained a heart fibrillation injury in the performance of
duty on August 1, 2008.
FACTUAL HISTORY
On August 2, 2008 appellant, then a 58-year-old mail carrier, filed a claim for workers’
compensation benefits alleging that his manager had put him in a very stressful situation that
made his heart go into fibrillation. With his medication, this was the first heart fibrillation he
had had in a year.

Appellant explained that his union steward came to him on August 1, 2008 and told him
that the station manager wanted to see him in his office, ostensibly to talk about a family and
medical leave matter, but after closing the door and exchanging pleasantries, “he starts in about
me not doing my job and I was the only one on Thursday who didn’t have under time.” “He kept
telling me how bad I was doing and he would have to check me on the street again. … The more
he talked and belittled me, the more stressed and threatened I felt and I started shaking all over.”
He stated that, when he got up and told the station manager he needed to leave, the manager
yelled at him, “no you can’t and sit down.” Appellant stated that he kept going because his heart
was fibrillating and he felt like he was going to pass out from the station manager’s threats. He
added: “I do my job and wonder why I have to come to work every day and worry about which
manager is going to be jumping on me. I felt like Mr. Wampler only wanted to harass me in
order to break me down and cause me to stress out.”
Appellant’s union steward stated that, after the meeting started, the station manager asked
what he could do to make things better at work. After appellant replied, the station manager told
appellant that he was going to have to start following him much more often. The union steward
stated:
“This got [appellant] stressing out and he said he was feeling too much and that
he needed to leave. He got up to leave and I asked [appellant] to stay in the room.
[The station manager] then told [appellant] that he could n[o]t leave. [Appellant]
was very agitated and stated that his doctor told him if he’s feeling this much
stress that he is to remove himself from the situation. He then left the room.”
On August 1, 2008 the station manager offered his account of what happened.
“Talked to [appellant] on how we can better get along. He stated just leave him
alone. I said it is our job to come around every morning and ask for estimate on
[r]oute. He said he could not work as fast anymore and was ‘going to throw the
anchor out.’ I stated[,] that sounded like a threat to me ‘leave me alone or I will
go slower.’ I would be spending more time with him on his route.
“We talked about inspections [and] [appellant] stated he was positive his route
would check out long. I stated how can every route in the office give under time
except his. He did not know.
“[Appellant] stated he should be treated differently because of his FMLA [Family
Medical Leave Act]. I stated we work with his FMLA, but there are several
carriers who have FMLA….”
The station manager then gave appellant instructions on no longer using sick leave at the
end of the day for under time without medical documentation and not spending 30-plus minutes
a day talking to the union people without permission, otherwise he would take corrective action.
The employing establishment controverted appellant’s claim: “[Appellant’s] condition is
a self-generated response to policies and reactions to his supervisor’s duties. The claimant has a
history of filing a claim whenever he does n[o]t like a postal policy or his supervisor speaks to
him. He stated he wants them to leave him alone.”
2

On August 27, 2008 the postmaster wrote to appellant about the harassment complaint he
filed against the station manger following the meeting on August 1, 2008. The postmaster
completed an Abusive Workplace Environment Investigation after interviewing appellant, the
union steward and the station manager. “The account of this meeting was nearly identical in all
three cases,” the postmaster observed. After forwarding all the information to the District
Human Resources Manager for review and consultation, the postmaster advised appellant that
“we have determined there were no threats made nor could this situation be constituted as an
Abusive Work Environment.” The postmaster continued: “There is no doubt that everyone’s
perception of events can be different and it is in everyone’s best interest to make every effort to
effectively communicate their thoughts and feeling with each other in an effort to see the others
perspective.”
On September 2, 2008 appellant advised the Office: “The manager was the one thing that
caused my heart to fibrillate. Because of this I feel my claim should be approved.”
In a decision dated November 6, 2008, the Office denied appellant’s claim for
compensation benefits. It found that he failed to establish a compensable factor of employment.
On May 11, 2009 an Office hearing representative affirmed the denial of appellant’s
claim. He found no evidence that the station manager’s actions during the August 1, 2008
meeting were inappropriate, abusive, unreasonable or harassing.
On appeal, appellant reasserts that the station manager verbally and mentally abused him,
and he notes that his union steward was a witness. He also argues that, because the Office
approved a coworker’s claim, it could approve his “since it was done by the same supervisors as
I have filed on.”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.1
When an employee experiences emotional stress in carrying out his employment duties or has
fear and anxiety regarding his ability to carry out his duties, and the medical evidence establishes
that the disability resulted from his emotional reaction to such situation, the disability is
generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability resulted from his emotional reaction to a special assignment
or requirement imposed by the employing establishment or by the nature of his work. By
contrast, there are disabilities having some kind of causal connection with the employment that
are not covered under workers’ compensation because they are not found to have arisen out of
employment, such as when disability results from an employee’s fear of a reduction-in-force or
frustration from not being permitted to work in a particular environment or to hold a particular
position.2

1

5 U.S.C. § 8102(a).

2

Lillian Cutler, 28 ECAB 125 (1976).

3

Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.3 The Board has held that actions of an employer which the employee
characterizes as harassment or discrimination may constitute a factor of employment giving rise
to coverage under the Act, but there must be some evidence that harassment or discrimination
did in fact occur. As a rule, allegations alone by a claimant are insufficient to establish a factual
basis for an emotional condition claim.4 Mere perceptions and feelings of harassment or
discrimination will not support an award of compensation. The claimant must substantiate such
allegations with probative and reliable evidence.5 The primary reason for requiring factual
evidence from the claimant in support of his allegation of stress in the workplace is to establish a
basis in fact for the contentions made, as opposed to mere perceptions of the claimant, which in
turn may be fully examined and evaluated by the Office and the Board.6
ANALYSIS
In his August 2, 2008 claim for workers’ compensation benefits, appellant did not
attribute his heart fibrillation to the duties he performed as a mail carrier. He alleged instead that
his manager had put him in a very stressful situation on August 1, 2008. As appellant made clear
on September 2, 2008: “The manager was the one thing that caused my heart to fibrillate.
Because of this I feel my claim should be approved.”
The stress appellant felt during his meeting with the station manger is not something that
workers’ compensation generally covers. Although there is a clear connection to his federal
employment -- it happened while he was at work -- it was not an emotional reaction that arose
from his assigned duties. It was an emotional reaction to an administrative matter, to a meeting
he had with a superior, and as such, appellant has made a claim that generally falls outside the
scope of the Act.
There is an exception to the general rule that could provide coverage. If the station
manager abused appellant during this meeting, if he committed some administrative error that
caused appellant’s heart to fibrillate, the Office would recognize a valid basis for the payment of
compensation under the Act, but the exception requires more than an allegation of abuse. It
requires proof. Appellant’s perception that the station manager verbally and mentally abused
him might not be the most objective evidence of what actually took place. As the postmaster
observed, “There is no doubt that everyone’s perception of events can be different.”
3

Thomas D. McEuen, 42 ECAB 566, 572-73 (1991).

4

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
5

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
6

Paul Trotman-Hall, 45 ECAB 229 (1993) (Groom, M., concurring).

4

In addition to appellant’s account of what happened during the August 1, 2008 meeting,
the record contains a statement from the station manager. One would expect no admission of
abusive conduct by the station manager and no admission is found. The record also contains a
statement from appellant’s witness, the union steward who attended the meeting, but the steward
documented no abuse by the station manager.
So based on the evidence presented, the Board finds that appellant’s claim does not fall
within the exception that might provide coverage under the Act. Appellant has submitted no
proof that the station manager abused him during the August 1, 2008 meeting or otherwise
committed a recognized administrative error. The record contains no final decision by the Equal
Employment Opportunity Commission, or any other independent evidence, that would support
appellant’s allegation of administrative error or abuse during the course of this meeting.
That is not to say appellant did not feel stress. There is little reason to doubt that he
found the meeting stressful, but that alone is not enough to establish his entitlement to workers’
compensation benefits. The Act will not cover an emotional reaction that is self-generated and
appellant’s perception that his station manager verbally and mentally abused him cannot, by
itself, establish the factual basis for his claim. Appellant’s burden requires the submission of
proof. As the record on appeal contains no such proof, the Board finds that he has not met his
burden. The Board will therefore affirm the Office decisions denying appellant’s claim for
benefits.
Appellant reasserts on appeal that the station manager verbally and mentally abused him,
and he notes that his union steward was a witness, but as the Board has just explained, there is no
proof, not even from appellant’s witness. He argues that the Office has approved the claim of a
coworker and that her claim involved the same supervisors. The coworker was not at the
meeting that is the subject of appellant’s August 2, 2008 claim for benefits. So it seems clear
that she based her claim on something else, on circumstances that have nothing to do with
whether the station manager abused appellant in the presence of a union steward during a
meeting on the morning of August 1, 2008. The coworker’s claim is therefore immaterial to the
issue decided here.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a heart fibrillation injury in the performance of duty on August 1, 2008. He alleges
abuse by the station manager during the meeting that day, but there is no proof to substantiate the
charge.

5

ORDER
IT IS HEREBY ORDERED THAT the May 11, 2009 and November 6, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

